DETAILED ACTION
80Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view of Chen (US 2017/0300140 A1, Published October 19, 2017), Hao (US 2018/0150172 A1, Published May 31, 2018), and Oraw (US 2014/0240618 A1, Published August 28, 2014).
As to claim 1, Kobayashi discloses a pressure sensing touch module, comprising: 
a buffer layer (Kobayashi at Fig. 1, deformable body 30); 
a substrate disposed on the buffer layer (Kobayashi at Fig. 1, first base material sheet 41; ¶ [0045] discloses “A constituent material of the third base material sheet 21 is, for example, a plastic film or a glass sheet.”  ¶ [0074] discloses “The first base material sheet 41, the conductive film 42, and the insulating film 43 may be those similar to the third base material sheet 21, the conductive film 22, and the insulating film 23 of the Z electrode body 20, for example.”); 
a touch sensing layer disposed on the substrate, the touch sensing layer configured to sense a position (Kobayashi at Fig. 1, X-Y electrode body 40) and… 
an insulating layer disposed on the touch sensing layer (Kobayashi at Fig.  1, insulating film 47);… 
a second adhesive layer disposed on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84), 
Kobayashi does not expressly disclose a first adhesive layer disposed between the buffer layer and the substrate.
However, Chen does disclose a first adhesive layer disposed between the buffer layer and the substrate (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1).
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
The combination of Kobayashi and Chen does not disclose that the touch sensing layer is configured to sense a strength of a touch pressure applied to the touch sensing layer.

The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Hao discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hao to that of the combination of Kobayashi and Chen for the predictable result of determining the Z-coordinate of the touch position and the force touch function (Hao at ¶ [0044]-[0045]).
While Kobayashi discloses “a film containing a metal nanowire of, for example, gold of silver” (Kobayashi at ¶ [0048]), the combination of Kobayashi, Chen, and Hao does not expressly disclose that the touch sensing layer is made of a silver nanofiber material.
However, Oraw does disclose that the touch sensing layer is made of a silver nanofiber material (Oraw at ¶ [0055] discloses “The transparent conductor (and transparent electrodes in the touch sensor) may be an indium-tin-oxide (ITO) layer or a layer containing silver nanofibers.”).
The combination of Kobayashi, Chen, and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Oraw discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Oraw to that of the combination of 
As to claim 2, the combination of Kobayashi, Chen, Hao, and Oraw discloses the pressure sensing touch module according to claim 1, wherein an overall thickness of the pressure sensing touch module is 0.13-0.17 mm (Kobayashi at ¶ [0046], [0055], [0060], [0082].  The sums of the minimum thicknesses described in these paragraphs is less than .17mm)
As to claim 3, the combination of Kobayashi, Chen, Hao, and Oraw discloses the pressure sensing touch module according to claim 1, wherein the touch sensing layer comprises a plurality of patterned lines (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0076]),
a line width of each of the patterned lines is 7-9 um, and a vertical distance between the patterned lines is 7-9 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall thickness such that the total thickness of thickness of X-Y electrode body 40 maintains 50 um).
As to claim 4, the combination of Kobayashi, Chen, Hao, and Oraw discloses the pressure sensing touch module according to claim 1, wherein a thickness of the touch sensing layer is 7-13 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).
As to claim 5, the combination of Kobayashi, Chen, Hao, and Oraw discloses the pressure sensing touch module according to claim 1, wherein the substrate is made of a polyimide material (Kobayashi at ¶ [0045], [0074]).
Claims 6, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view Hao (US 2018/0150172 A1, Published May 31, 2018).
As to claim 6, Kobayashi discloses a pressure sensing touch module, comprising: 
a buffer layer (Kobayashi at Fig. 1, deformable body 30); a
 substrate disposed on the buffer layer (Kobayashi at Fig. 1, first base material sheet 41; ¶ [0045] discloses “A constituent material of the third base material sheet 21 is, for example, a plastic film or a glass sheet.”  ¶ [0074] discloses “The first base material sheet 41, the conductive film 42, and the insulating film 43 may be those similar to the third base material sheet 21, the conductive film 22, and the insulating film 23 of the Z electrode body 20, for example.”); 
a touch sensing layer disposed on the substrate, the touch sensing layer configured to sense a position (Kobayashi at Fig. 1, X-Y electrode body 40) and… 
an insulating layer disposed on the touch sensing layer (Kobayashi at Fig.  1, insulating film 47).
Kobayashi does not disclose that the touch sensing layer is configured to sense a strength of a touch pressure applied to the touch sensing layer.

Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Hao discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hao to that of Kobayashi for the predictable result of determining the Z-coordinate of the touch position and the force touch function (Hao at ¶ [0044]-[0045]).
As to claim 9, the combination of Kobayashi and Hao discloses the pressure sensing touch module according to claim 6, wherein the touch sensing layer comprises a plurality of patterned lines (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0076]), 
a line width of each of the patterned lines is 7-9 pm, and a vertical distance between the patterned lines is 7-9 pm (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall thickness such that the total thickness of thickness of X-Y electrode body 40 maintains 50 um).
As to claim 14.
Claims 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Hao as applied to claim 6 above, and in further view of Chen (US 2017/0300140 A1, Published October 19, 2017).
As to claim 7, the combination of Kobayashi and Hao discloses the pressure sensing touch module according to claim 6, wherein the pressure sensing touch module further comprises… and a second adhesive layer (Kobayashi at Fig. 1, adhesive layer 84),… 
the second adhesive layer disposed on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84).
The combination does not disclose a first adhesive layer, the first adhesive layer disposed between the buffer layer and the substrate
However, Chen does disclose a first adhesive layer, the first adhesive layer disposed between the buffer layer and the substrate (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1).
The combination of Kobayashi and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify the combination of Kobayashi and Hao with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
As to claim 8, the combination of Kobayashi, Hao, and Chen discloses the pressure sensing touch module claim according to claim 7, wherein an overall thickness 
As to claim 13, the combination of Kobayashi and Hao disclose the pressure sensing touch module according to claim 6. 
The combination does not disclose that the first adhesive layer and the second adhesive layer are both made of an optical adhesive.
However, Chen does disclose that that the first adhesive layer and the second adhesive layer are both made of an optical adhesive (Chen at Figs. 3-4, optically clear adhesive 5).
The combination of Kobayashi and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify the combination of Kobayashi and Hao with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Hao as applied to claim 6 above, and in further view of Oraw (US 2014/0240618 A1, Published August 28, 2014).
As to claim 10, the combination of Kobayashi and Hao discloses the pressure sensing touch module according to claim 6.

However, Oraw does disclose that the touch sensing layer is made of a silver nanofiber material (Oraw at ¶ [0055] discloses “The transparent conductor (and transparent electrodes in the touch sensor) may be an indium-tin-oxide (ITO) layer or a layer containing silver nanofibers.”).
The combination of Kobayashi and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Oraw discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Oraw to that of the combination of Kobayashi and Hao for the predictable result of providing highlighting to a keypad area as feedback to the user after the user touched that area (Oraw at ¶ [0080]-[0081]).
As to claim 11, the combination of Kobayashi, Hao, and Oraw discloses the pressure sensing touching module according to claim 10, wherein a thickness of the touch sensing layer is 7-13 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Hao as applied to claim 6 above, and in further view of Hong (US 2017/0357344 A1, Published December 14, 2017).
As to claim 12, the combination of Kobayashi and Hao discloses the pressure sensing touch module according to claim 6.

However, Hong does disclose that the buffer layer is made of a foam material (Hong at ¶ [0131]-[0132]).
The combination of Kobayashi and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Hong discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hong to that of the combination of Kobayashi and Hao for the predictable result of providing a foam or sponge buffer for alleviating impact from the outside (Hong at ¶ [0131]-[132]).
Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view of Chen (US 2017/0300140 A1, Published October 19, 2017).
As to claim 15, Kobayashi discloses a manufacture method of a pressure sensing touch module, comprising:... 
step S30, forming a touch sensing layer on a surface of the substrate (Kobayashi at Fig. 1, X-Y electrode body 40); 
step S40, forming an insulating layer on a surface of the touch sensing layer, and the insulating layer covering the touch sensing layer (Kobayashi at Fig.  1, insulating film 47); and 
step S50, forming a second adhesive layer on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84).

However, Chen does disclose step S10, forming a first adhesive layer on a buffer layer; step S20, disposing a substrate on a surface of a first adhesive layer (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1); 
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
As to claim 19, the combination of Kobayashi and Chen discloses the manufacture method of the pressure sensing touch module according to claim 15, wherein the first adhesive layer and the second adhesive layer are both made of an optical adhesive (Chen at Figs. 3-4, optically clear adhesive 5).
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Chen as applied to claim 15 above, and in further view of Li (US 2012/0032898 A1, Published February 9, 2012).
As to claim 16, the combination of Kobayashi and Chen discloses the manufacture method of the pressure sensing touch module according to claim 15.
The combination does not disclose that the step S30 comprises steps of:  step S301, depositing a nano silver film on the surface of the substrate; step S302, coating a photoresist on a surface of the nano silver film, exposing and developing the photoresist to from a photoresist retention region and a photoresist removal region; step S303, etching the nano silver film to form a plurality of patterned lines; step S304, striping the photoresist to form the touch sensing layer.
However, Li does disclose that the step S30 comprises steps of:  step S301, depositing a nano silver film on the surface of the substrate; step S302, coating a photoresist on a surface of the nano silver film, exposing and developing the photoresist to from a photoresist retention region and a photoresist removal region; step S303, etching the nano silver film to form a plurality of patterned lines; step S304, striping the photoresist to form the touch sensing layer (Li at ¶ [0043] discloses “Step 405: A metal layer is sputtered on the insulation layer by the Sputtering deposition, and then the following processes of Exposure, Development, Etching and Stripping are performed in sequence after a photoresist (C) is coated on the metal layer in order to form the metal bridge and the metal trace”).
The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Li discloses a comparable touch 
As to claim 17, the combination of Kobayashi, Chen, and Li discloses the manufacture method of the pressure sensing touch module according to claim 16, wherein a line width of each patterned line is 7-9 um, and a vertical distance between the patterned lines is 7-9 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall thickness such that the total thickness of thickness of X-Y electrode body 40 maintains 50 um).
As to claim 18, the combination of Kobayashi, Chen, and Li discloses the manufacture method of the pressure sensing touch module according to claim 15, wherein a thickness of the touch sensing layer is 7-13 pm (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Chen as applied to claim 15 above, and in further view of Hong (US 2017/0357344 A1, Published December 14, 2017).
As to claim 20, the combination of Kobayashi and Chen discloses the manufacture method of the pressure sensing touch module according to claim 15.
The combination does not disclose that the buffer layer is made of a foam material.

The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Hong discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hong to that of the combination of Kobayashi and Chen for the predictable result of providing a foam or sponge buffer for alleviating impact from the outside (Hong at ¶ [0131]-[132]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/31/2021